Exhibit 10.1

INPHI CORPORATION

 

2010 STOCK INCENTIVE PLAN

 

STOCK UNIT AGREEMENT – U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS

 

Capitalized terms that are used herein but not defined shall have the meanings
set forth in the Inphi Corporation 2010 Stock Incentive Plan (the “Plan”).

 

Payment for 
Stock Units

  

No cash payment is required for the Stock Units you receive. You are receiving
the Stock Units in consideration for Services rendered by you.

   

Vesting

  

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award – U.S. and Non-U.S. Employees and Consultants
(the “Notice”). No additional Stock Units vest after your Service as an Employee
or a Consultant has terminated for any reason. For purposes of this stock unit,
Service shall terminate if and when you cease to provide Service,
notwithstanding that you may be subject to a period of notice or garden leave
protection that arises under statute, contract or at common law in the
jurisdiction in which you reside or under the terms of an employment agreement,
if any.  The Company determines when your Service terminates for this purpose
and all purposes under the Plan and its determinations are conclusive and
binding on all persons.

   

Forfeiture

  

If your Service terminates for any reason, your Award expires immediately as to
the number of Stock Units that have not vested before the termination date and
do not vest as a result of termination. This means that the unvested Stock Units
will immediately be cancelled. You receive no payment for Stock Units that are
forfeited.

   

Leaves of

Absence

  

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave. But your Service will terminate
when the approved leave ends, unless you immediately return to work.

If you go on a leave of absence, the vesting schedule specified in the Notice
may be adjusted in accordance with the Company's leave of absence policy or the
terms of your leave. If you commence working on a part-time basis, the vesting
schedule specified in the Notice of Stock Unit Award – U.S. and Non-U.S.
Employees and Consultants may be adjusted in accordance with the Company's
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

   

Nature of 
Stock Units

  

Your Stock Units are mere bookkeeping entries. They represent only the Company's
unfunded and unsecured promise to issue Shares on a future date. As a holder of
Stock Units, you have no rights other than the rights of a general creditor of
the Company.

   

No Voting Rights

or Dividends

  

Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a stockholder of the Company unless and
until your Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your Shares are issued, except as described in the Plan.

   

Stock Units

Nontransferable

  

You may not sell, transfer, assign, pledge or otherwise dispose of any Stock
Units. For instance, you may not use your Stock Units as security for a loan. If
you attempt to do any of these things, your Stock Units will immediately become
invalid.

   

Settlement of

Stock Units

  

Each of your vested Stock Units will be settled when it vests.

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation concerning
Share issuance. Further, the Shares are issued to you subject to the condition
that all Tax-Related Items (as defined in the Responsibility for Taxes Section
below) are paid.

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS

 
-1-

--------------------------------------------------------------------------------

 

 

Responsibility
for Taxes

  

You acknowledge that, regardless of any action taken by the Company or, if
different, the Parent, Subsidiary or Affiliate retaining you, the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), is and remains
your responsibility and may exceed the amount actually withheld by the Company
or the Parent, Subsidiary or Affiliate. You further acknowledge that the Company
and/or the Parent, Subsidiary or Affiliate (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Units, including, but not limited to, the grant, vesting
or settlement of the Stock Unit, the subsequent sale of Shares acquired pursuant
to such issuance and the receipt of any dividends; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Stock Units to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, you acknowledge
that the Company and/or the Parent, Subsidiary or Affiliate may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Parent,
Subsidiary or Affiliate to satisfy all Tax-Related Items. In this regard, you
authorize the Company and/or the Parent, Subsidiary or Affiliate, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:

 

(1)     withholding from your wages or other cash compensation paid to you by
the Company and/or the Parent, Subsidiary or Affiliate;

 

(2)     withholding from proceeds of the sale of Shares acquired upon settlement
of the Stock Units either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization) without
further consent; or

 

(3)     withholding in Shares to be issued upon settlement of the Stock Units.

         

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the common stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you are deemed to have been issued the full number of Shares subject
to the vested Stock Unit, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.

 

Finally, you agree to pay to the Company or the Parent, Subsidiary or Affiliate
any amount of Tax-Related Items that it may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

Notwithstanding the above, if you are classified as a Section 16 officer of the
Company under the U.S. Securities Act of 1934, as amended, you shall be
restricted to alternative (3) above for purposes of satisfying all Tax-Related
Items, unless this withholding method is not permissible under the applicable
laws of the country in which you reside, or the Company has authorized an
alternative method for the relative taxable event.. 

 

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-2-

--------------------------------------------------------------------------------

 

 

Data Privacy

 

 You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Stock Unit grant materials by and among, as
applicable, the Company, the Parent, Subsidiary or Affiliate retaining your
Services or any other Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You understand that the Company and the Parent, Subsidiary or Affiliate
retaining your Services may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Stock Units or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).

 

You understand that Data will be transferred to E*TRADE Financial Corporate
Services, Inc. (“E*TRADE”) or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, E*TRADE and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your Service relationship and career with the Parent,
Subsidiary or Affiliate will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Stock Units or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

     

Restrictions 
on Resale

  

You agree not to sell any Shares at a time when applicable securities laws, the
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your active Service
continues and for such period of time after the termination of your active
Service as the Company may specify.

   

Insider Trading

Restrictions and

Market Abuse

Laws

  

You acknowledge that, depending on your country, you may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
acquire or sell Shares or rights to Shares under the Plan during such times as
you are considered to have “inside information” regarding the Company (as
defined by the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-3-

--------------------------------------------------------------------------------

 

 

Adjustments

  

In the event of a stock split, a stock dividend or a similar change in Company
Shares, the number of Stock Units covered by this Award shall be adjusted
pursuant to the Plan.

   

Nature of Grant

 

In accepting the Award, you acknowledge, understand and agree that: (a) the Plan
is established voluntarily by the Company, it is discretionary in nature, and
may be amended, suspended or terminated by the Company at any time, to the
extent permitted by the Plan; (b) the grant of the Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of stock units, or benefits in lieu of stock units, even if stock units
have been granted in the past; (c) all decisions with respect to future Awards
or other grants, if any, will be at the sole discretion of the Company; (d) the
Award and your participation in the Plan shall not create a right to employment
or be interpreted as forming an employment or service contract with the Company,
the Parent, Subsidiary or Affiliate retaining your Services or any Subsidiary or
Affiliate, and shall not interfere with the ability of the Company, the Parent,
Subsidiary or Affiliate retaining your Services or any other Subsidiary or
Affiliate, as applicable, to terminate your employment or service relationship
(if any); (e) you are voluntarily participating in the Plan; (f) the Award and
any Shares acquired under the Plan are not intended to replace any pension
rights or compensation; (g) the Award and any Shares acquired under the Plan and
the income and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments; (h) the future value of the
Shares underlying the Stock Units is unknown, indeterminable, and cannot be
predicted with certainty; (j) no claim or entitlement to compensation or damages
shall arise from forfeiture of the Stock Units resulting from your ceasing to
provide Services to the Company or any Parent, Subsidiary or Affiliate (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
service or employment agreement, if any), and in consideration of the grant of
the Stock Units to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company, any of its Subsidiaries or
Affiliates, waive your ability, if any, to bring any such claim, and release the
Company, its Subsidiaries and Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(k) unless otherwise provided in Section 17(b) of the Plan or by the Company in
its discretion, the Award and the benefits evidenced by this Agreement do not
create any entitlement to have the Stock Units or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and (l) the following provisions apply only if you are providing
Services outside the United States: (1) the Stock Units and the Shares subject
to the Stock Units are not part of normal or expected compensation or salary for
any purpose; (2) you acknowledge and agree that neither the Company, the Parent,
Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the Stock Units or of any amounts due to you pursuant to the
vesting of the Stock Units or the subsequent sale of any Shares acquired upon
vesting.

   

Successors and 

Assigns

  

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-4-

--------------------------------------------------------------------------------

 

 

No Advice

Regarding Grant

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

   

Compliance
with Law

 

Notwithstanding any other provision of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the Shares, the Company shall not be required to
deliver any Shares issuable upon vesting of the Stock Units prior to the
completion of any registration or qualification of the Shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and the
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of Shares.

   

Notice

  

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company's
records or at such other address as such party may designate by ten (10) days'
advance written notice to the other party hereto.

   

Electronic

Delivery and

Acceptance

 

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

   

Language

 

If you have received this Agreement, or any other document related to the Stock
Units and/or the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

   

Severability

 

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

   

Appendix

 

Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in any Appendix to this Agreement for
your country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.

   

Imposition of

Other

Requirements

 

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Stock Units and on any Shares issuable upon
vesting of the Stock Units, to the extent the Company determines it is necessary
or advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-5-

--------------------------------------------------------------------------------

 

 

Waiver

 

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.

     

Applicable Law
and Choice of
Venue

  

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

   

The Plan and Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

 

BY SIGNING THE NOTICE, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-6-

--------------------------------------------------------------------------------

 

 

APPENDIX

 

 

2010 STOCK INCENTIVE PLAN

 

STOCK UNIT AGREEMENT – U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS

 

Any capitalized term used in this Appendix without definition shall have the
meaning ascribed to it in the Agreement or the Plan, as applicable.

 

Terms and Conditions

 

You understand that this Appendix includes special terms and conditions
applicable to you if you reside and/or work in one of the countries below. If
you are a citizen or resident (or is considered as such for local law purposes)
of a country other than the country in which you are currently residing and/or
working, or if you relocate to another country after the Date of Grant, the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply. Unless otherwise stated, these terms
and conditions are in addition to those set forth in the Agreement.

 

Notifications

 

You further understand that this Appendix also includes information relating to
exchange control and other issues of which you should be aware with respect to
your participation in the Plan. The information is based on the laws in effect
in the respective countries as of July 2014. Such laws are often complex and
change frequently. As a result, you understand that the Company strongly
recommends that you not rely on the information herein as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time that you vest in your
Stock Units or sell Shares obtained under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

 

Finally, you understand that if you are a citizen or resident of a country other
than the one in which you are currently working and/or residing, relocate to
another country after the Date of Grant, or are considered a resident of another
country for local law purposes, the information contained herein may not apply
to you, and the Company shall, in its discretion, determine to what extent the
terms and conditions contained herein shall apply.

 

CANADA

 

Terms and Conditions

 

Settlement of Stock Units. This provision supplements the Settlement of Stock
Units section of the Agreement:

 

The grant of this Award does not provide any right for you to receive a cash
payment and the Stock Units are payable in Shares only.

 

Forfeiture. The following provision supplements the Forfeiture section of the
Agreement:

 

If your Service terminates for any reason (whether or not in breach of local
labor laws), your right to vest in the Stock Units, if any, will terminate
effective as of the date that is the earlier of (1) the date you receive notice
of termination from the Parent, Subsidiary or Affiliate retaining your Services,
or (2) the date you are no longer actively providing Services, regardless of any
notice period or period of pay in lieu of such notice required under the laws
(including, but not limited to statutory law, regulatory law and/or common law)
in the jurisdiction where you are employed or providing Services or the terms of
your employment or service contract, if any; the Committee shall have the
discretion to determine when you are no longer actively providing Services for
purposes of your participation in the Plan (including whether you may still be
considered to be providing Services while on a leave of absence).

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-7-

--------------------------------------------------------------------------------

 

 

The following terms and conditions will apply if you are a resident of Quebec:

 

French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la
convention.

 

Data Privacy. This provision supplements the Data Privacy section of the
Agreement:

 

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, the Parent, Subsidiary or Affiliate retaining your
Services and/or any other Parent, Subsidiary or Affiliate to disclose and
discuss such information with their advisors. You further authorize the Company,
the Parent, Subsidiary or Affiliate retaining your Services and/or any other
Parent, Subsidiary or Affiliate to record such information and to keep such
information in your employment file.

 

Notifications

 

Securities Law Information. You are permitted to sell Shares obtained under the
Plan through E*TRADE or any other designated broker appointed under the Plan, if
any, provided the resale of Shares acquired under the Plan takes place outside
of Canada.

 

Foreign Asset/Account Reporting Information. If the total value of your foreign
property (including cash held outside of Canada or Shares obtained under the
Plan) exceeds C$100,000 at any time during the year, you must report all of your
foreign property on Form T1135 (Foreign Income Verification Statement) by April
30 of the following year. Foreign property may also include the unvested portion
of the Stock Units. You should consult with your personal tax advisor to
determine the reporting requirements.

 

GERMANY

 

Notifications

 

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with the sale of Shares obtained under the Plan or the receipt of any
cash dividends, the report must be filed electronically by the fifth day of the
month following the month in which the payment was received. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English.

 

HONG KONG

 

Terms and Conditions

 

Settlement of Stock Units. This provision supplements the Settlement of Stock
Units section of the Agreement:

 

The grant of this Award does not provide any right for you to receive a cash
payment and the Stock Units are payable in Shares only.

 

Sale of Shares. Notwithstanding anything contrary in the Agreement or the Plan,
in the event the Stock Units vest and Shares are issued to you or your heirs and
representatives within six months of the Date of Grant, you agree that you or
your heirs and representatives will not dispose of any Shares acquired prior to
the six-month anniversary of the Date of Grant.

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-8-

--------------------------------------------------------------------------------

 

 

Notifications

 

Securities Law Information. Warning: The Stock Units and Shares acquired upon
vesting of the Stock Units do not constitute a public offering of securities
under Hong Kong law and are available only to employees of the Company, or any
Parent, Subsidiary or Affiliate. The Plan, the Agreement, and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Stock Units are intended
only for the personal use of each eligible employee of the Employer, the Company
or any Parent, Subsidiary or Affiliate and may not be distributed to any other
person. You are advised to exercise caution in relation to the Stock Units. If
you are in any doubt about any of the contents of the Agreement, including this
Appendix, or the Plan, you should obtain independent professional advice.

 

JAPAN

 

Notifications

 

Exchange Control Information. If you acquire Shares valued at more than
¥100,000,000 in a single transaction, you must file a Securities Acquisition
Report with the Ministry of Finance through the Bank of Japan within 20 days
after you receive the Shares.

 

Foreign Asset/Account Reporting Information. You will be required to report
details of any assets held outside of Japan as of December 31 (including any
Shares obtained under the Plan), to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15 each
year. You should consult with your personal tax advisor as to whether the
reporting obligation applies to you and whether you will be required to report
details of your outstanding Stock Units, as well as the Shares obtained under
the Plan, in the report.

 

KOREA

 

Notifications

 

Exchange Control Information. You understand that exchange control laws require
Korean residents who realize US$500,000 or more in a single transaction from the
sale of Shares to repatriate the proceeds to Korea within 18 months of the sale.

 

Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine any personal reporting obligations.

 

MALAYSIA

 

Terms and Conditions

 

Data Privacy. This provision replaces the Data Privacy section of the Agreement:

 

You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other Stock Unit grant materials by and
among, as applicable, the Company, the Parent, Subsidiary or Affiliate retaining
your Services or any other Subsidiaries and Affiliates for the exclusive purpose
of implementing, administering and managing your participation in the Plan.    
Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa Dokumentasi Penganugerahan oleh dan di antara,
sebagaimana yang berkenaan, Syarikat, Majikan dan Syarikat Induk,Anak Syarikat
dan Syarikat Sekutu lain atau mana-mana pihak ketiga yang diberi kuasa oleh yang
sama untuk membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan
anda dalam Pelan tersebut.

 

STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS

 

 
-9- 

--------------------------------------------------------------------------------

 

 

You may have previously provided the Company and the Parent, Subsidiary or
Affiliate retaining your Services with, and the same may hold, certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, the fact and condition of your participation
in the Plan, details of all Stock Units or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).

 

You also authorize any transfer of Data, as may be transferred to E*TRADE
Financial Corporate Services, Inc. (“E*TRADE”) or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. You
acknowledge that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than your country, which may
not provide the same level of protection to Data. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, E*TRADE and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative, whose contact details are [insert contact information]. Further,
you understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
Service relationship and career with the Parent, Subsidiary or Affiliate will
not be adversely affected; the only adverse consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you
Stock Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

   

Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang anda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa syer dalam saham atau jawatan pengarah yang
dipegang dalam Syarikat, fakta dan syarat-syarat penyertaan anda dalam Pelan
tersebut, butir-butir semua RSUs atau apa-apa hak lain untuk syer dalam saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun bagi faedah anda (“Data”), untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut.

 

Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada broker Pelan yang ditetapkan oleh Syarikat, atau pembekal
perkhidmatan pelan saham lain sebagaimana yang dipilih oleh Syarikat pada masa
depan, yang membantu Syarikat dalam pelaksanaan, pentadbiran dan pengurusan
Pelan tersebut dan/atau dengan sesiapa yang mendepositkan Saham yang diperolehi
melalui pemberian hak RSUs. Anda mengakui bahawa penerima-penerima ini mungkin
berada di negara anda atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Anda memahami bahawa anda boleh
meminta senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil
sumber manusia tempatan anda. Anda memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam Pelan tersebut. Anda faham bahawa Data akan
dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam Pelan tersebut. Anda memahami bahawa anda
boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan
anda , di mana butir-butir hubungannya adalah [masukkan maklumat kenalan].
Selanjutnya, anda memahami bahawa anda memberikan persetujuan di sini secara
sukarela. Jika anda tidak bersetuju, atau jika anda kemudian membatalkan
persetujuan anda, status anda sebagai Pemberi Perkhidmatan dan kerjaya anda
dengan Majikan tidak akan terjejas; satunya akibat buruk jika anda tidak
bersetuju atau menarik balik persetujuan anda adalah bahawa Syarikat tidak akan
dapat memberikan RSU pada masa depan atau anugerah ekuiti lain kepada anda atau
mentadbir atau mengekalkan anugerah tersebut. Oleh itu, anda memahami bahawa
keengganan atau penarikan balik persetujuan anda boleh menjejaskan keupayaan
anda untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat lanjut
mengenai akibat keengganan anda untuk memberikan keizinan atau penarikan balik
keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan anda.

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-10-

--------------------------------------------------------------------------------

 

 

Notifications

 

Director Notification Obligation. If you are a director of the Company’s
Malaysian Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Parent, Subsidiary or
Affiliate in writing when you receive or dispose of an interest (e.g., an award
under the Plan or Shares) in the Company or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.

 

SINGAPORE

 

Notifications

 

Securities Law Information. The offer of the Plan is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. You should
note that the Plan is subject to section 257 of the SFA and you will not be able
to make (i) any subsequent sale of Shares in Singapore or (ii) any offer of such
subsequent sale of the Shares obtained under the Plan in Singapore, unless such
sale or offer in is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.

 

Director Notification Requirement. Directors of a Singapore Subsidiary are
subject to certain notification requirements under the Singapore Companies Act.
Directors must notify the Singapore Subsidiary in writing of an interest (e.g.,
rights to Shares under the Plan, Shares, etc.) in the Company or any Subsidiary
within two days of (i) its acquisition or disposal, (ii) any change in
previously disclosed interest (e.g., when the Shares are sold), or (iii)
becoming a director.

 

UNITED KINGDOM

 

Terms and Conditions

 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-11-

--------------------------------------------------------------------------------

 

 

Settlement of Stock Units. This provision supplements the Settlement of Stock
Units section of the Agreement:

 

The grant of this Award does not provide any right for you to receive a cash
payment and the Stock Units are payable in Shares only. This provision is
without prejudice to the application of the Responsibility for Taxes section of
the Agreement.

 

Responsibility for Taxes. This provision supplements the Responsibility for
Taxes section of the Agreement:

 

If payment or withholding of the income tax owed on the vesting of the Stock
Unit and issuance of Shares or other disposal of the Award is not made within
ninety (90) days of the end of the U.K. tax year in which the tax event occurs
or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount that should have
been withheld from or paid by you shall constitute a loan owed by you to the
Company or the Parent, Subsidiary or Affiliate retaining your Services,
effective on the Due Date. You agree that the loan will bear interest at the
then-current Official Rate of Her Majesty's Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the Parent, Subsidiary
or Affiliate retaining your Services may recover it at any time thereafter by
any of the means referred to in the Responsibility for Taxes section in the
Agreement.

 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you will not
be eligible for such a loan to cover the income taxes. In the event that you are
a director or executive officer and the income taxes are not collected from or
paid by you by the Due Date, the amount of any uncollected tax will constitute a
benefit to you on which additional income tax and National Insurance
Contributions (“NICs”) (including the Employer NICs, as defined below) will be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime, and
for reimbursing the Company and/or the Parent, Subsidiary or Affiliate retaining
your Services (as appropriate) for the value of employee NICs due on this
additional benefit which the Company and/or the Parent, Subsidiary or Affiliate
retaining your Services may recover from you by any of the means set forth in
the Responsibility for Taxes section of the Agreement.

 

Joint Election. As a condition of participating in the Plan and vesting in the
Stock Units, you agree to accept any liability for secondary Class 1 National
Insurance Contributions (the “Employer NICs”) which may be payable by the
Company or the Parent, Subsidiary or Affiliate retaining your Services with
respect to the Shares obtained under the Plan or otherwise payable with respect
to a benefit derived in connection with the Plan.

 

Without limitation to the foregoing, you agree to execute a joint election with
the Company and/or the Parent, Subsidiary or Affiliate retaining your Services
(the “Joint Election”), the form of such Joint Election being formally approved
by HMRC, and any other consent or election required to accomplish the transfer
of the Employer NICs to you. You further agree to execute such other joint
elections as may be required with any successor to the Company and/or the
Parent, Subsidiary or Affiliate retaining your Services. If you do not enter
into a Joint Election prior to the first applicable vesting date, the right to
obtain Shares under the Plan shall become null and void without any liability to
the Company and/or the Parent, Subsidiary or Affiliate retaining your Services.
You further agree that the Company and/or the Parent, Subsidiary or Affiliate
retaining your Services may collect the Employer NICs from you in accordance
with the Responsibility for Taxes section and the supplement thereto above.

 

 

 -12- 

 STOCK UNIT AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS